Citation Nr: 1750571	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1973 to November 1993.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initially requested a hearing before a member of the Board.  The hearing was scheduled, but the Veteran cancelled the hearing, and did not request that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2017).  

The case was remanded by the Board in February 2016 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  A right knee disorder, including degenerative joint disease (DJD) of the right knee, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  A right knee disorder, including DJD of the right knee, is not caused by, or increased in severity beyond the natural progress of the disease by a service-connected disability.  


CONCLUSION OF LAW

A right knee disorder was neither incurred in nor aggravated by service, DJD of the right knee may not be presumed to have been, and a right knee disorder is not caused or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in April 2016, pursuant to remand by the Board.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Right Knee Disability 

The Veteran contends that service connection is warranted for a right knee disorder, which he believes had its onset during service.  It is pointed out that the Veteran did have complaints of knee pain during service.  It is also contended that the knee disorder is related to his service-connected foot disability.  Review of the record shows that service connection is currently in effect for bilateral plantar fasciitis, rated noncompensable.  

Review of the Veteran's STRs shows that he had a complaint of knee pain in September 1977, which was assessed as a bruise.  In August 1991, he was treated for complaints of left knee pain, which was assessed as being a sprain of the left knee.  On examination for retirement from service, in September 1993, chronic intermittent knee pain was noted.  Clinical evaluation of the lower extremities was normal, although the examination report shows a diagnosis of knee pains.  

An examination was conducted by VA in January 1994.  At that time, the Veteran stated that he had had a twisting sprain and strain type injury of both knees while running in service.  He also reported having injured his left knee while stationed in Japan in service.  Examination showed both knees to be normal, without crepitation, swelling, or deformity.  Flexion was to 135 degrees and extension was to 0 degrees.  X-ray studies of both knees were normal.  The pertinent diagnosis was history of strains, both knees.  

Private treatment records dated in May 2003 show that the Veteran had complaints that his knees ached.  In July 2003, an MRI evaluation showed a bilateral meniscal tear that did not appear significant.  There appeared to be a small joint effusion, but considerable soft tissue edema of the anterior knee.  The Veteran was scheduled for surgery with a preoperative diagnosis of torn medial and lateral menisci of the right knee.  The Veteran underwent an arthroscopic chondroplasty, right knee arthroscopy, and partial synovectomy of the right knee.  The Veteran had additional complaints of knee pain in October 2004 when it was noted that he had a history of meniscal tear of the right knee.  A treatment record dated in July 2007 showed bilateral plantar fasciitis with bilateral knee pain.  Arthritis of the knees was reported in medical history notes dated in June 2008.  On VA examination in September 2010, an X-ray study of the right knee was normal.  The diagnosis at that time was right knee, status post arthroscopy.  

An examination was conducted by VA in April 2016.  At that time, it was noted that the Veteran had undergone an arthroscopy in 2003.  The diagnosis was DJD of the right knee.  The examiner stated that the DJD was less likely than not incurred in, caused by or the result of service.  The rationale was that the Veteran's STRs were silent for this condition.  Additionally, the sprain of the right knee noted on VA examination in January 1994 was a soft tissue condition, which is not the cause of or related to DJD, which is a condition of the skeletal joint.  The examiner found that the DJD of the knee became evident in 2003.  It was also less likely as not that the Veteran's right knee DJD was caused by or a result of or aggravated by his service-connected bilateral feet plantar fasciitis.  Simply put, plantar fasciitis is not a recognized etiology of DJD of the knee.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In the instant case, the only competent medical opinion regarding the etiology of the Veteran's right knee arthritis is the recent April 2016 medical opinion.  In this regard, it is noted that, as pointed out by the VA examiner, there is no evidence of DJD of the right knee in service or in the years soon after service.  The January 1994 VA examination includes a normal X-ray study of the right knee.  The Veteran had surgery for a meniscal tear in 2003, but significantly the MRI study did not describe DJD.  As the disorder was not manifested in service or in the years soon thereafter, service connection is not warranted on a direct or presumptive basis.  

Neither is there a medical opinion that relates the Veteran's right knee disability to his service-connected bilateral plantar fasciitis.  While the 2007 medical record notes that the Veteran had plantar fasciitis with knee pain, there is no opinion of a causal relationship, including by aggravation.  The April 2016 VA examination specifically states that plantar fasciitis is not a recognized etiology of DJD of the knee so there is no basis for establishing service connection on a secondary basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, including DJD of the right knee, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disability, to include as secondary to service-connected bilateral foot disability, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


